DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,703,843 to Laverty in view of U.S. Pat. No. 8,192,123 to Ernst.
Laverty ‘843 teaches limitations for an “anchor “ – as shown, “for wallboard installation” – functional recitation of unclaimed drywall as a possible environment of intended use of the claimed anchor doesn’t clearly further define any particular structure of the claimed anchor that might be relied on to patentably distinguish from the prior art anchor wherein one of ordinary skill in the art would recognize that anchor as being inherently capable of being anchored to wallboard due to its thread geometry, “comprising: an anchor body elongated along an axis, the anchor body including a driving end” – including a head as shown at 12 in Fig 1 for example, “a wall boring end” – including at 32 as shown at 32 in Fig 3.
Although the reference illustrates a head with a slot driving structure, it does not illustrate a bore, i.e., “and an internal bore running from the driving end to an internal end short of a distal tip of the wall boring end”. However, Ernst ‘122 discloses that it is well known in the art to provide a bore in the head of the driving end for receiving a tool for driving the fastener.  It would have been obvious to one of ordinary skill in the art to provide the prior art anchor of Laverty ‘843 with a bore for receiving a driving tool for driving the fastener instead of the slot as well known in the art; that bore not extending full length as well known in the art.
 Laverty ‘843 teaches further limitations of “wherein the anchor body includes a first body portion” – including at least portion of the upper portion having a single thread as shown in Fig 3 having a single thread (which is adjacent the lower portion having triple start thread), “a second body portion” – including at least portion of the upper portion at Fig 3 having a single thread (which is adjacent the lower portion having triple start thread) wherein the claim doesn’t otherwise distinguish the ‘first’ and ‘second’ body portions from each other, “and an end body portion” – including the lower portion at Fig 3 having triple start thread, “the second body portion running from the first body portion to the end body portion, the end body portion running toward the distal tip” – as shown wherein a ’running toward’ direction is broad limitation, “wherein the end body portion includes a double start thread” – reference’s disclosure of a triple start thread inherently ‘includes’  double start thread, i.e., includes three single threads, two of which comprise a double start, “with a first helical thread portion offset from a second helical thread portion” – as shown and described, “wherein the first helical thread portion and the second helical thread portion begin at a first axial location along the anchor body” – the tapered tip, “wherein the first helical thread portion runs to a second axial location along the anchor body, wherein the second helical thread portion runs to a third axial location along the anchor body, wherein the second axial location is between the first axial location and the third axial location wherein the third axial location is axially spaced away from the first body portion such that the second helical thread portion terminates short of the first body portion” – as shown in Fig 3, “wherein the first body portion includes an external thread that is separate from the first helical thread portion and the second helical thread portion” – the third thread which is continuous along the upper and lower portions and axially separated from the other threads as shown anticipates limitation.

Allowable Subject Matter
Claims 1-11,13-15 and 17-18 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677